Boslaugh, J.
The., defendant pleaded guilty to separate informations charging burglary and escape. He was sentenced to 2 years’ imprisonment for. the burglary and 2 to 3 years’ imprisonment for the escape, the sentences to run consecutively. He appeals, claiming the sentences are excessive, his accomplice having received a l7year sentence for the burglary.
The presentence report is not a part of the record in this court. The record does not show what sentence the accomplice. received or any circumstances concerning him. ...
. The statements of the county attorney, made in open court at the time of sentencing and which stand um challenged, indicate, that the defendant had a record of previous offenses, some felonies, dating back to at least 1968. When the defendant escaped from custody he again resorted to criminal conduct.
There is nothing in the record which would justify a reduction of the sentences imposed in these cases. The judgments are, therefore, affirmed.
Affirmed.